In an action to recover damages by reason of defendants’ alleged violation of the amended zoning ordinance of the Village of Mamaroneek, and to restrain them from erecting and building upon their land, and for other relief, plaintiff appeals: (a) from an order of the Supreme Court, Westchester County, dated November 6, 1961, which granted defendants’ motion for summary judgment dismissing the complaint on the merits, pursuant to rule 113 of the Rules of Civil Practice; and (b) from the judgment of said court, entered November 14, 1961, on such order. Order and judgment affirmed, with $10 costs and disbursements. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.